Citation Nr: 1109504	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  10-12 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial higher rating for squamous cell carcinoma residual of left lower leg scar, currently evaluated as 10 percent disabling.

2.  Entitlement to an initial compensable rating for squamous cell carcinoma scars residuals of inner left nasal area lesion, left forearm, right forearm, lateral chest wall and left back.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from July 1944 to July 1946 and from June 1951 to August 1952.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in August 2009, a statement of the case was issued in February 2010, and a substantive appeal was received in March 2010.  A Board hearing was held at the local RO in December 2010.    

The Board notes that the issue of entitlement to an increased rating for the Veteran's service-connected bronchitis was also on appeal and addressed in an August 2009 statement of the case.  However, the Veteran failed to file a timely substantive appeal with respect to this issue.  Thus, this issue is no longer in appellate status.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking higher initial ratings for his multiple squamous cell carcinoma residual scars.  After reviewing the claims file, the Board observes that additional medical evidence pertinent to the issues on appeal, including an April 2010 VA examination and June 2010 private treatment records, was associated with the claims file after the statement of the case and does not appear to have been considered by the RO in a supplemental statement of the case.  The appellate scheme set forth in 38 U.S.C.A. § 7104(a) (West 2002) contemplates that all evidence will first be reviewed at the RO so as not to deprive the claimant of an opportunity to prevail with his claim at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  When the agency of original jurisdiction receives evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the statement of the case or a supplemental statement of the case, it must prepare a supplemental statement of the case reviewing that evidence.  38 C.F.R.  § 19.31(b)(1).  Further, when evidence is received prior to the transfer of a case to the Board a supplemental statement of the case must be furnished to the veteran, and his or her representative, if any, as provided in 38 C.F.R. § 19.31 unless the additional evidence is duplicative or not relevant to the issue on appeal.  38 C.F.R.  § 19.37(a).  There is no legal authority for a claimant to waive, or the RO to suspend, this requirement.  38 C.F.R. § 20.1304(c).  Accordingly, these issues must be returned to the RO for review of the additional medical evidence.   
 
Moreover, at the most recent April 2010 VA examination, the examiner described all of the Veteran's scars as non tender.  However, at the Board hearing the Veteran reported that he had 20 or more scars that were all painful.  Further, June 2010 private treatment records showed that the Veteran had removal of another squamous cell carcinoma after this examination.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is evidence of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Thus, based on the Veteran's hearing testimony and the private treatment records, the Board finds that a new VA examination is necessary to determine the current severity of the Veteran's residual scars. 

Lastly, the Veteran filed his current claim in March 2008.  The Board notes that effective October 23, 2008, VA amended criteria for rating the skin so that it more clearly reflects VA's policies concerning the evaluation of scars.  Specifically, these amendments concern 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 and apply to all applications for benefits received by VA on or after October 23, 2008.  See Notice, 73 Fed. Reg. 54,708 (September 23, 2008).  However, in the instant case, the Veteran has requested that the new criteria be considered.  Accordingly, when considering the claim on remand, the RO should consider whether higher ratings are warranted both under the old criteria for scars under 38 C.F.R. § 4.118 (prior to October 23, 2008) as well as the new criteria under 38 C.F.R. § 4.118 (effective October 23, 2008).  Moreover, when rating the scars, it does not appear that the RO has adequately contemplated all of the Veteran's scars.  Thus, the RO should ensure that all of the Veteran's scars are appropriately addressed and rated. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The Veteran should be scheduled for an appropriate VA examination to ascertain the severity of his squamous cell carcinoma residual scars.  The claims file must be made available to the examiner for review.  All examination findings should be reported to allow for application of both the old and new VA rating criteria for scars.  

2. Thereafter, the RO should consider the 
evidence on appeal, to specifically include all evidence received since the February 2010 statement of the case, and readjudicate the issues on appeal.  The RO should consider both the old and new VA rating criteria for scars and ensure that all of the Veteran's residual scars are appropriately addressed and rated.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



